Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 8, 10-12, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad et al. (US Pre-Grant Publication 2010/0070725) in view of Akolkar et al. (US Patent 9,128,742), and further in view of Yueh (US Pre-Grant Publication 2007/0294320). 

-26-60692-8089. USO2/LEGAL127355418.1As to claim 6, Prahlad teaches a method to provide one-touch recovery of a computing environment of a source device to a previous state of the computing environment, the method comprising:  -25-60692-8089. USO2/LEGAL127355418.1
receiving a request to recover one or more computing environments of multiple source devices to a previous state (see paragraphs [0035] - [0038] and [0105] - [0106]. An administrator is able to browse and select virtual machine elements to restore at least one computing environment of physical source devices to a previous point in time), 

…
Retrieving secondary copies of data associated with the [at least one source device] identified in selected configuration file (see paragraphs [0035] - [0038] and [0105] - [0106]. The system accesses the copy of the data to restore); and
For each of the [at least one source device]: 
configuring a host machine using the system configuration parameters in the selected configuration file (see paragraphs [0035] - [0038]. Also see paragraphs [0116]-[0118]. The system accesses configuration files of a virtual machine to prepare a host to operate the virtual machine), and 
recovering the one or more computing environments to the previous state via the configured host machine (see paragraphs [0035] - [0038]. Also see paragraphs [0116]-[0118]. The virtual machine is recovered in a previous state on a configured host machine). 
 Prahlad does not teach:
wherein the configuration file comprises system configuration parameters of the multiple storage devices,
wherein the system configuration parameters of the multiple source devices includes at least four of:
at least one host name of at least one file system, 
at least one IP or network address of at least one file system,  
Disk layout information, 
Time information, 
Location information where secondary copies of data are stored, or
Metadata providing system information at a point in time; 
Retrieving secondary copies of data associated with the multiple source devices identified in selected configuration file;
For each of the multiple source devices: 
Configuration a host machine; 
Akolkar teaches: 
wherein the system configuration parameters … includes at least four of:
at least one host name of at least one file system (see 6:13-39. A name may be stored in configuration information), 
at least one IP or network address of at least one file system (see 6:13-39. Network addresses / IP addresses may be stored in configuration information),  
Disk layout information (see 5:42-48. Disk layout information may be stored), 
Time information, 
Location information where secondary copies of data are stored, or
Metadata providing system information at a point in time (see 6:13-39. Configuration is stored “at the time of backup,” and includes additional metadata such as unique ID numbers, identification of geographical address, etc); 
configuring a host machine using the system configuration parameters in the selected configuration file (see 9:14-29); 
recovering the one or more computing environments to the previous state via the configured host machine (see 9:14-29. A backup image, using the configuration details, could be restored).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Prahlad by the teachings of Akolkar because Akolkar merely stores additional metadata that may be used during backup / restore operations for virtual machines. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Prahlad to use this particular set of metadata, because this information is useful in managing a plurality of virtual machines and backups, such that a user of Prahlad may more efficiently identify the resources they need. 
Yueh teaches:
wherein the configuration file comprises system configuration parameters of the multiple storage devices (see paragraphs [0013]-[0014], which describe creating a restore policy for groups of clients or all clients in a system),
Retrieving secondary copies of data associated with the multiple source devices identified in selected configuration file (see paragraphs [0013]-[0014] and [0020]-[0021]. Multiple clients may have copies of data retrieved and restored to each of the clients);
For each of the multiple source devices: 
Configuring a host machine (see paragraphs [0013]-[0014] and [0020]-[0021]); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Prahlad by the teachings of Yueh because both references are directed towards preserving and restoring files. Yueh provides to an administrator of Prahlad the ability to use a single policy to control backup/restore of multiple machines. This will save time when choosing to restore multiple clients. 

As to claim 8, Prahlad as modified teaches the method of claim 6, further comprising provisioning a restoration interface using the system configuration parameters (see Prahlad paragraphs [0035] - [0038]). 

As to claim 10, Prahlad as modified teaches the method of claim 6, wherein the multiple source devices are stored in a cloud-based computing system (see paragraphs [0035] - [0038]). 

As to claim 11, Prahlad teaches at least one computer readable medium, excluding transitory signals, which when executed by at least one data processor, performs a method for recovering a computing environment of a physical source device to a previous backup state, comprising: 
providing an interface configured to enable a user to select a configuration file, from multiple configuration files, to recover one or more computing environments of multiple physical source devices to a previous point in time (see paragraphs [0035]-[0038] and [0105] - [0106] and the rejection of claim one),  
selecting the configuration file permits the user to recover the one or more computing environments … to one of multiple, previous backup states (see paragraphs [0035] - [0038]), 
wherein each of the previous backup states includes a configuration file and a secondary copy of data associated with the one or more computing environments for that point in time (see paragraphs [0035] - [0038]); 
wherein the configuration file includes system parameters …(see paragraphs [0035] - [0038] and [0050]);  and
…
receiving, via the interface, user selection of a selected configuration file from the multiple configuration files (see paragraphs [0035] - [0038] and [0105] - [0106]), 
…
…
configuring a host machine using the system parameters retrieved from the selected configuration file (see paragraphs [0035] - [0038]. Also see paragraphs [0116]-[0118]); 
retrieving secondary copy of data associated with the physical source devices (see paragraphs [0035] - [0038]. Also see paragraphs [0107], [0109], and [0114]); and 
recovering the one or more computing environments via the configured host machine  (see paragraphs [0035] - [0038]. Also see paragraphs [0107], [0109], and [0114]) 
Prahlad does not teach:
selecting the configuration file permits the user to recover the one or more computing environments of multiple physical source devices to one of multiple, previous backup states
 [the system parameters] comprising at least four of:
at least one host name of at least one file system, 
at least one IP or network address of at least one file system,  
Disk layout information, 
Location information where secondary copies of data are stored, 
Time information, or
Metadata providing system information at a point in time; 
For each of the multiple physical source devices associated with the selected configuration file: 
configuring a host machine;
Akolkar teaches: 
 [the system parameters] comprising at least four of:
at least one host name of at least one file system (see 6:13-39. A name may be stored in configuration information), 
at least one IP or network address of at least one file system (see 6:13-39. Network addresses / IP addresses may be stored in configuration information),  
Disk layout information (see 5:42-48. Disk layout information may be stored), 
Location information where secondary copies of data are stored; 
Time information, or
Metadata providing system information for the point in time (see 6:13-39. Configuration is stored “at the time of backup,” and includes additional metadata such as unique ID numbers, identification of geographical address, etc); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Prahlad by the teachings of Akolkar because Akolkar merely stores additional metadata that may be used during backup / restore operations for virtual machines. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Prahlad to use this particular set of metadata, because this information is useful in managing a plurality of virtual machines and backups, such that a user of Prahlad may more efficiently identify the resources they need. 
Yueh teaches: 
selecting the configuration file permits the user to recover the one or more computing environments of multiple physical source devices to one of multiple, previous backup states (see paragraphs [0013]-[0014] and [0020]-[0021]); 
For each of the multiple physical source devices associated with the selected configuration file: 
configuring a host machine (see paragraphs [0013]-[0014] and [0020]-[0021]); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Prahlad by the teachings of Yueh because both references are directed towards preserving and restoring files. Yueh provides to an administrator of Prahlad the ability to use a single policy to control backup/restore of multiple machines. This will save time when choosing to restore multiple clients. 

As to claim 12, Prahlad as modified teaches the at least one computer readable medium of claim 11, further comprising: 
provisioning the interface (see Prahlad paragraphs [0035] - [0038]. A user interface is provided that a user may browse); and 
configuring the provisioned interface using the configuration parameters associated with a previous state of a file system of the one or more computing environments (see Prahlad paragraphs [0035] - [0038]. The user may browse the user interface for identifiers for previous dates of the system).  

As to claim 15, Prahlad as modified teaches the at least one computer readable medium of claim 11 wherein the interface is configured to selectively provide a status of sets of data that are scheduled for transfer or that are pending transfer to a cloud-based computing system (see paragraph [0180] and figure 13A), and 
wherein the interface is configured to monitor a storage capacity of the cloud- based computing (see Prahlad paragraph [0180] and figure 13A).  
-28- 60692-8089. USO2/LEGAL127355418.1 
As to claim 16, Prahlad as modified teaches the at least one computer readable medium of claim 11, further comprising staging recovery via the selected configuration file and via a cloud-based computing system accessed through a virtual machine (see Prahlad paragraphs [0178] - [0180]). 


Claim 7, 14, and 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad et al. (US Pre-Grant Publication 2010/0070725), in view of Akolkar et al. (US Patent 9,128,742), further in view of Yueh (US Pre-Grant Publication 2007/0294320), and further in view of Yeung et al. (US Pre-Grant Publication 2007/0220308).

As to claim 7, Prahlad as modified teaches the method of claim 6.
Prahlad does not teach wherein the configuration file is an xml file;
Yeung teaches wherein the configuration file is an xml file (see paragraphs [0023]-[0025]. Parameters of the computing environments may be stored in XML files).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Prahlad by the teachings of Yeung because XML is a standard format for storing data. It is noted that the type of stored data does not appear to result in a functional difference in the claim. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Yeung to store information about the virtual machines of Prahlad in a known format, particularly XML. It would have been obvious to one of ordinary skill in the art to store records and information in a known standard format, like XML.

As to claim 14, Prahlad as modified teaches the at least one computer readable medium of claim 11, further comprising:
a non-transitory computer-readable storage medium previously hosted by a cloud-based computing system to provision the host machine (see paragraphs [0035] - [0038]).
Prahlad does not teach further comprising: 
booting a non-transitory computer-readable storage medium; and
Yeung teaches further comprising: 
booting a non-transitory computer-readable storage medium (see paragraph [0012]. A host machine may be booted up using a bootable CD-ROM containing recovery media); and
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Prahlad by the teachings of Yeung because Yeung provides more options to a user of Prahlad for restoring a system. This will give a user of Prahlad greater flexibility when choosing how to configure and restore a system.

As to claim 17, Prahlad as modified teaches the at least one computer readable medium of claim 11,
Prahlad does not teach:
wherein when a network connection with the one or more computing environments is unavailable, transferring a previous state of the one or more computing environments to a computer- readable medium to enable a bootable recovery of the computing environments.
Yeung teaches:
wherein when a network connection with the one or more computing environments is unavailable, transferring a previous state of the one or more computing environments to a computer- readable medium to enable a bootable recovery of the computing environments (see paragraph [0026] and [0039]. A host machine may be booted up using a bootable CD-ROM containing recovery media. It is noted that one of the functions of the recovery manager includes restoring a network connection, in recovery happens when a hard drive has failed).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Prahlad by the teachings of Yeung because Yeung provides more options to a user of Prahlad for restoring a system. This will give a user of Prahlad greater flexibility when choosing how to configure and restore a system.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152